Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “performing a cleaning operation” should be “performing the cleaning operation”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “receiving a cleaning operation” should be “receiving the cleaning operation”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  there’s a semicolon after “further comprises” and that should be a colon.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
claims 1-10), and manufacture (claims 11-20), which recite steps of determining whether an ear canal requires a cleaning operation, sending a permission request to a medical professional, receiving a granted permission request, and performing a cleaning operation of the ear canal.  
These steps of sending and receiving permission from a licensed medical professional regarding cleaning of a patient’s ear canal, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions between a patient and a medical professional regarding cleaning of an ear canal).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5 and 16, reciting particular aspects of how determining eligibility for receiving a cleaning operation may be performed in the mind but for recitation of generic computer components; such as claim 7, reciting particular aspects of receiving and determining whether to grant or deny permission may be performed in the mind but for recitation of generic computer components; such as claims 10 and 20, reciting particular aspects of obtaining statistical data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an application amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 44, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6 and 15 (camera); claims 9-10, and 19-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as sending a permission request; receiving a granted permission request, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
claims 6-8, 10, 15, 18, and 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6-8 and 15, 18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 10 and 20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 16 state that the method of claim 1 further comprising “receiving…the permission request” and “determining…whether to grant or deny”.  Examiner states that based on the claim language, it appears that the receiving and determining steps of claim 7 happens after the cleaning operation of the ear canal and that does not make sense.  For examination purposes, Examiner assumes these steps occur before “receiving…a granted permission request” of claim 1.
Claim 17 states establishing a connection with a plurality of licensed medical professionals and claim 18, which depends on claim 17, states receiving a user input selecting a licensed medical professional from the plurality of licensed medical professionals.  Examiner is unable to determine how you’re able to select a medical professional if in the previous step you’ve only established a medical professional and not necessarily presented a list of medical professionals.  Examiner is also unable to determine how you can establish a connection with a plurality of licensed medical professionals?  Is it a network of professionals on a server or are you presented with a list of professionals?
Claim 18 recites “a licensed medical professional.”  Is the claim 18 licensed medical professional different from the medical professional of claim 1, which claim 18 depends on?  
Claim 17 recites “establish a connection.”  Examiner states that based on the claim language, it appears that the connection happens after the cleaning operation of the ear canal and 
Claims 1, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
Claim 1: “receiving ear canal information of a patient” before determining whether an ear canal requires a cleaning operation; “receiving an input from the licensed medical professional regarding the request” before receiving a granted permission request.
Claim 11: “receiving an input from the licensed medical professional regarding the request” before receiving a granted permission request.
Claim 18: “presenting a list of licensed medical professional” before selecting a medical professional.
Claims 1, 6-7, 11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
-Claims 1 and 11 lack where it is sending a permission request via an application.  It states to a licensed medical professional, but is it on a structure that’s with a licensed medical professional?  Claim 1 also receives via the same application a granted permission request from the licensed medical professional, but how does the licensed medical professional actually grant the permission?
-Claims 6 and 15 state sending the image to the licensed medical professional, but does the application send it to another device or another application or any structure at all?

-Claim 17 fails to show how you can establish a connection with a plurality of licensed medical professionals.  Is it a network connected to plurality of professional computers? Or a server?
Claim 1 recites the limitation "an ear canal" in step 1.  There is insufficient antecedent basis for this limitation in the claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "180" have both been used to designate “medical professionals”; reference characters "116" and "122" have both been used to designate “transparent shield”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both fluid and liquid; reference character “116” has been used to designate both a transparent shield and a portable applicator; “170” has been used to designate both a patient medical information and patient.  Corrected drawing sheets 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626